LED
                                                                              COURT OF APPEALS

                                                                             2013 APR 30 ASH 8: 34

                                                                             ST




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                      DIVISION II

CHARITY L.MEADE,                                               No. 42685 4 II
                                                                         - -


                             Appellant,

       a



DAVID A.NELSON, Attorney; and NELSON                       PUBLISHED OPINION
LAW FIRM,PLLC,



            BRINTNALL, J. —
       QUINN-                       Charity Meade's personal injury suit was dismissed on

summary judgment because her attorney, David Nelson, failed to timely serve the opposing party

within the statute of limitations. Following this,Nelson hired attorney Christopher Tompkins to

settle a potential malpractice suit against Nelson and his firm,Nelson Law Firm, PLLC. Despite

considerable discussion with Tompkins, and a clear understanding that Nelson and his firm

intended to defend any malpractice lawsuit, Meade sought and received an order of default.

Meade obtained this order of default without notice to Tompkins, Nelson, or Nelson's law firm

and, later, sought to reduce the order to judgment of $
                                                      731. 3 again
                                                      3958, — without notice to
                                                         8
                                                         ,

Tompkins, Nelson, or Nelson Law Firm,PLLC.

       Before Meade reduced the order of default to judgment, Tompkins appeared and

successfully,argued   that the trial' court should set aside the default order.   Meade seeks
No. 42685 4 II
          - -



interlocutory appeal of that decision, arguing that because Tompkins failed to file a notice of

appearance pursuant to CR 4( ),
                           a Tompkins and Nelson were not entitled to notice of the default

under CR 55( )( alternatively, the trial court abused its discretion in finding good cause
         3)a or,

under CR 55( )( aside the default.
         1)c to set

       Because the record contains multiple postlitigation contacts between Meade and

Tompkins, including a settlement offer referencing the case that Meade did not expressly reject,

we hold that Tompkins substantially complied with CR 4( )( was entitled to notice of the
                                                     3)
                                                      a and

default hearing. Accordingly, we affirm the trial court.

                                             FACTS


BACKGROUND


       On   August 4, 2004, Meade     was   injured   in   a   motor vehicle collision.    Meade hired


attorney Nelson to bring a personal injury suit on her behalf in March 2007, but the trial court

dismissed the suit on summary judgment because Nelson failed to timely serve the opposing

party within the statute of limitations.' In an April 2008 letter, Nelson informed Meade that her
remedy   at thi oint is to bring a clairn -against me"and iny
                      -                                   -         malpractice   insurance carrier. - 5 -


Clerk's Papers (CP)at 954.

       Meade retained the Krafchick Law Firm, PLLC (KLF)to represent her in the potential

malpractice suit against Nelson. Nelson and his firm retained attorney Tompkins to settle (or

possibly defend) the suit. On July 23, 2010, KLF and Tompkins. discussed the suit and in an e-
mail sent the same day, KLF confirmed that a phone conference would occur on July 30 to

discuss potential settlement. KLF also informed Tompkins that it had "prepared the Complaint

 We affirmed the trial court's summary judgment in a previous opinion. Meade v. Thomas, 152
                                                   -
Wn. App. 490, 217 P. d 785 (2009).
                     3

                                                 0)
No. 42685 4 II
          - -



to file   by Monday, August 2,2010, if we haven't      reached   a   settlement --   which hopefully we will

have."5 CP at 910.


           Tompkins responded to this message on July 27 with the following e mail:
                                                                              -

           I understand you [KLF]have called and threatened that if we don't accept service
          today   you will file and     serve   the lawsuit   today,   or   tomorrow.     Given our
           conversation last  Friday ... I frankly do not understand your apparent position.
           There was no discussion in our conversation, or reference in your email, to filing
           or service or of our accepting service this week.
           In addition to that, there is no need for you to either file or serve a lawsuit, or have
           an answer today. At most, one or the other of filing or service, but not both, has
           to occur by late next week.
           If you nevertheless decide to file or serve, we are not in a position to do anything
           about that. We have told you that we would seek our client's consent to accept
           service. We can't and won't accept service without his permission. We will
           contact you when we have a response.

5 CP at 909 10.
            -


           KLF replied to Tompkins's e-ail immediately and expressed concern over "any
                                      m

misunderstandings." 5 CP at 908. KLF explained that it was exercising its "need to protect our

client from the nearing expiration.of the statute of limitations....
                                                                 Serving the suit safeguards

everyone's interests, so I earnestly hope you in no way perceive a detrimental impact on

exploring-settlement." 5 CP at 909. Tompkins never responded to this e mail or informed KLF
                                                                       -
whether Nelson consented to Tompkins accepting service on behalf of him and the firm. On July

28, KLF filed its malpractice suit in Cowlitz County Superior Court and served Nelson's law

firm. Two days later, KLF and Tompkins spoke about Meade's case and KLF sent Tompkins




2
    The July 28 declaration of service reflects that only Nelson Law Firm, PLLC was served, not
the firm and Nelson. Meade's briefs frequently contend that they served the defendants twice.
This, however, is incorrect. Meade served the Nelson Law Firm, PLLC on July 28, and Nelson
himself on September 29. These were two distinct events involving two distinct defendants.
                                                       3
No.42685 4 II
         - -



Meade's social security claim file "
                                   for purposes of settlement negotiations." 5 CP at 975. The

parties do not appear to have discussed whether the lawsuit had been filed with the court.

       On August 23, 2010, KLF faxed Tompkins an "ER 408 Settlement Demand" with the

heading of " eade
           M         v.   Nelson,                - 01335 1." CP at 978.
                                    Cause No. 10 2-      - 5                  The demand letter


explicitly referenced "our recent discussions with you [Tompkins],regarding our client Ms.
Charity Meade in the above case for legal malpractice against Attorney David A. Nelson" and

                                 250, 00. 5 CP at 978.
offered to settle the matter for $  0                        Tompkins and KLF telephonically

discussed the status of the case and potential settlement on September 8 but, again, "[ o
                                                                                     n]

mention was made during that discussion about the lack of a Notice of Appearance [ from

Tompkins] or responsive pleading." 5 CP at 970. Having still not clarified the notice service
                                                                                      /

issue, KLF served Nelson at home on September 29.

       Tompkins responded in writing to KLF's August 23 settlement demand on October 28.

That communication stated, " write in response to the settlement demand, and associated
                           I

materials, that you have provided in connection with this case."5 CP at 984 (emphasis added).

The letter discussed -
                     potential evidentiary problems Meade would trial ( . :
                                                                      eg proving that a - -
                                                                                 -

traumatic injury caused her fibromyalgia)and the likely cost of litigation and appeals. Tompkins

explained that he was "authorized to offer [Meade] 40, 00 in satisfaction of her claims against
                                                   $ 0

Mr.Nelson."5 CP at 985.

       KLF never responded to this settlement offer and no further communications occurred

between Tompkins and KLF. .

PROCEDURE


        Less than a month later, on November 23, 2010, KLF filed a motion for a default order

against Nelson and Nelson Law Firm, PLLC pursuant to CR 55( ). motion stated that "[ o
                                                          a The                   t]
                                                rd
No. 42685 4 II
          - -



date the Defendants have not responded in accordance with CR 4 to defend the action or serve a

copy of their appearance or defense." 1 CP at 4. That same day, the trial court granted the order

of default, expressly noting that KLF "
                                      was not required under the circumstances to serve either

of the Defendants [Nelson and Nelson Law Firm, PLLC] with notice of her Motion for Default."

1 CP at 11. Because Tompkins failed to file a notice of appearance, KLF also did not provide

him notice of the motion for default.

        On August 3, 2011, KLF filed      a   motion for default   judgment. The proposed order

requested a default judgment of $
                                731. 3
                                3958,along with $ 30 for statutory attorney fees and
                                   8
                                   ,            7

costs. Despite never receiving notice of the default order or the motion for default judgment,

Tompkins became aware of the motion for default judgment and e-
                                                              mailed KLF on August 4
stating, in part,

        I am flabbergasted to learn today that you filed the lawsuit on July 28, 2010,
        without any word or notice to my office, although you communicated with me on
        this matter on July 30, 2010, and that you apparently have noted a motion for
        default for this coming Monday without any notice to our office.
        You were and are aware of our representation of Mr. Nelson. You were and are
        aware that we contest your claims.   You were, and should be, aware that CR
        3)
        55( )(
          a requiresyou to give notice of a motion for default after even an informal
                         -             - -
        appearance on behalf of a defendant.
        I have not seen your motion, but gather that it is against Mr.Nelson and his office
        and perhaps others). If that is correct, I ask that you strike it, and confirm
        immediately that you will do so.

5 CP at 907 08. On August 5,Tompkins also filed a notice of appearance along with an answer
            -

to the original complaint.

        In response, KLF e-
                          mailed Tompkins explaining that " ll of [ ur] communications were
                                                          a       o

prefiling. You were aware that we were filing a lawsuit. So at this time we believe what you are

doing is too little too late."5 CP at 906 07. Tompkins responded, explaining that at least two of
                                          -


                                                  5
No. 42685 4 II
          - -



the settlement discussions occurred after KLF filed the lawsuit and that Tompkins was entitled to

notice of the motions. The record does not indicate that KLF responded to this e mail.
                                                                                 -

       Tompkins filed a motion to set aside the order of default on August 26. KLF opposed the

motion on August 31. The trial court heard argument on the motion to set aside the order of

default on September 2.

       Tompkins argued that

       w] are not contesting the fact that we failed to file a formal notice of appearance
        e
       or an answer. We can't. re not contesting that that failure was a mistake and
                                We'
       result of an oversight. We agree as [KLF] has pointed out in their pleadings that
       we were aware of their intent to file a lawsuit and to serve our client.
                   re
                   W] ' not exactly sure almost 13 months later exactly what
                       e
       happened except that there was a communication failure of some sort between
       Mr. Nelson and my office.... any
                                 In                  event, we never did get a copy of the
       Complaint until very recently....
                                      I believe the record's clear that we intended to
       defend the lawsuit.


                   O] r argument is that on two separate bases the default either must or
                    u
       should be set aside. The first and the basis on which it must be set aside is that we
       believe that there was an appearance made by our office so that under Rule 55,
       CR 55( )(were entitled to notice before any default was taken, and the case
            3) a we
       law is that defaults taken without appropriate notice when required must be set
       aside. We are also moving under CR 55( ) set aside the default for good cause.
                                              c to

Report of Proceedings (RP)at 3 4. Tompkins also admitted that KLF
                               -

        didn't attempt to conceal the existence of the litigation here. But at some point,
        Your Honor, we submit they decided it would be preferable rather than in one of
        the conversations or communications we had or in an e mail in addition to the
                                                              -
        communications we had saying, by the way, we don't have your answer, where
                                      "
              We
        is it."     have a record of a demand of $ 000 for an opening demand in
                                                 250,
        settlement, an offer of $ 0, 00, not an unbridgeable gap, and then a decision to
                                4 0
        take advantage of a mistake, what had to have been known to be a mistake, and
        move for default instead of continuing that response.

RP at 11.


        In response, KLF argued that despite its " eart [ oing] out to the defendants,"
                                                 h      g



                                                 0
No. 42685 4 II
          - -



                 t] is no good cause to set aside the default when the defendant was
                  here
       negligent. And this isn't simply the negligence of Mr. Tompkins' firm. Mr.
       Nelson was also served with these Complaints not once, but twice, and he's an
       attorney; he knows that an answer has to be filed.
               So how could [this have] been all avoided? It could have been avoided if
       Mr. Tompkins or Mr. Nelson called us and said they were appearing. It could
       have been resolved if they filed an answer. It could have been resolved if they
       filed a notice of appearance, as they did very quickly. We filed our motion for a
       default judgment with a $ million price tag to it. I dare say somebody in Cowlitz
                               4
       County alerted Mr. Nelson who I suspect got on the phone to Mr. Tompkins and
       said, Hey,what the heck's going
             "                                   on   here ?" and that'
                                                                      s when all broke loose. But
       they   shouldn't benefit from the        negligence. And at this point there's no good
       cause to set aside the default order.

RP at 13 14.
         -


       Following this,the trial court ruled in favor of Tompkins, granting the motion to set aside

the default order:


                 I think good cause has been shown under CR 55( ). s clear that there
                                                              c It'
       was not an actual notice of appearance, but just as clearly there was an intent to
       defend this case and it' a bit disingenuous to argue that the correspondence and
                              s
       the contacts did not constitute that,did not constitute an informal appearance. It
       was clear that Mr. Nelson was represented by counsel. It was clear that they were
       defending him. There were settlement.negotiations. There were discussions in
       the letter of October 28th talking about admissibility of evidence. All of those
       things make it very clear to me that they intended to defend.
               You         the question is asked somewhat rhetorically how could this
                                            "-
       have been avoided.           Well, defense could have answered, they could have
       responded, they    could have done any number of     things. But I agree with Mr.
       Tompkins that this all could have been avoided if during these conversations
       plaintiff's counsel had just said, Hey,where is your answer? Let's get this thing
                                          "
       going."That certainly would have been the professional thing to do. And to try
       to.... very specifically form over substance. And it' the kind of gotcha
                  This is                                         s
       practice of law that I don't think much of and it certainly doesn't do the
       profession much good when this kind of thing comes up.
                 So I think   a   very clear   case, this is   an   easy decision for   me.   Based on
        good cause here that has been shown, I' going to set aside the default and this
                                              m
        matter is to proceed through the normal course of its litigation.

RP at 16 17
         -




                                                         7
No. 42685 4 II
          - -



       We grant Meade's request for interlocutory review of this decision.
                                                    DISCUSSION


       Meade argues that Tompkins's actions did not meet the requirements for substantial

compliance under CR 4( )( accordingly, Tompkins was not entitled to notice of the
                    3)
                     a and,

motion for default under CR 55( )(
                            3)a because he "did not answer, demur or give notice of

appearance."Br. of Appellant at 14. We disagree. Although the Washington Supreme Court, in

Morin v. Burris, 160 Wn. d 745, 762, 161 P. d 956 (2007),
                       2                  3             rejected the "manifested intent to

defend" doctrine this court promulgated in Smith v. Arnold, 127 Wn. App. 98, 106, 110 P. d 257
                                                                                       3

2005),it did not exalt "form over substance" and still requires us to examine whether a

defendant's postlitigation conduct "was designed to and, in fact, did apprise the plaintiffs of the

defendant's] to litigate the case[]."
           intent                 Morin, 160 Wn. d at 755.
                                               2

       Here, the record clearly reflects that after Meade filed suit, Tompkins intended to litigate

or settle the case. Accordingly, we hold that Tompkins was entitled to notice under CR 55( )(
                                                                                       3)a

having substantially complied with           the appearance     requirements. We affirm the trial court's

ruling vacating the notice eau t - - - -

       We review questions of law de novo, including whether on undisputed facts an

appearance has been established as a matter of law. Rosander v. Nightrunners Transp.,Ltd.,
                                                                                         147

Wn. App. 392, 399, 196 P. d 711 (2008).Under CR 4( )(otice of appearance" shall " e
                        3                       3),
                                                 a a "n                         b

3
  This court initially believed this to be an appeal from the vacation of a default judgment, a
matter appealable as of right under RAP 2. ( further review, it was determined that
                                           a)( On
                                                10).
                                                2
the matter on review was not a vacated judgment but a vacated order of default. Such a ruling is
subject to discretionary review but is not appealable as of right. RAP 2. ( Unless otherwise
                                                                       a) ( "
                                                                        3
prohibited by statute or court rule, a party may seek discretionary review of any act of the
superior   court not   appealable   as a   matter").Neither party has requested dismissal of the
                                                    of right.
matter on this ground. Accordingly, we address the merits of the trial court's ruling in this case
and grant   interlocutory review of the trial       court's motion to vacate the default   order.
No. 42685 4 II
          - -



in writing, shall be signed by the defendant or his attorney, and shall be served upon the person

whose name is signed on the summons."Under CR 55( )( party who has appeared in an
                                              3),
                                                a a]        "[

action is entitled to notice of a default judgment hearing and, if no notice is received, is generally

entitled to have   judgment   set aside without    further   inquiry." Morin, 160 Wn. d at 754.
                                                                                    2

Although the rules do not define what constitutes an appearance, RCW 4.8.states,
                                                                     210
                                                                      2

       A defendant appears in an action when he or she answers, demurs, makes any
       application for an order therein, or gives the plaintiff written notice of his or her
       appearance. After appearance a defendant is entitled to notice of all subsequent
       proceedings; but when a defendant has not appeared, service of notice or papers in
       the ordinary proceedings in an action need not be made upon him or her. Every
       such appearance made in an action shall be deemed a general appearance, unless
       the defendant in making the same states that the same is a special appearance.

        For over a century; Washington courts have applied the doctrine of substantial

compliance to the appearance rules. Morin, 160 Wn. d at 749 ( Substantial compliance with the
                                                 2            "

appearance   requirement   may be satisfied   informally. "). In Morin, the Washington Supreme

Court refused to adopt the "manifested intent"test this court used in Smith, 127 Wn. App. at 104,

whereby courts would look to whether substantial evidence supported a finding that the plaintiff

could reasonably harbor[ed]illusions about whether"the intend[ d]to defend -- — - -
       "                                                 "e

a matter."160 Wn. d at 762. Instead, the Morin court held that " ere intent to defend, whether
                2                                              m

shown before or after a case is filed, is not enough; the defendant must go beyond merely

acknowledging that a dispute exists and instead acknowledge that a dispute exists in court."160

Wn. d at 756.
  2                Accordingly,'after Morin, it is clear that when applying "the substantial

compliance doctrine,"
                    courts should look to "the defendant's relevant conduct [occurring] after

litigation [has] commenced." 160 Wn. d at 755.
                                   2

        Here, the record clearly indicates that Tompkins failed to file a notice of appearance or

explicitly notify KLF of his notice of appearance in writing as required by RCW 4.8.and
                                                                                210
                                                                                 2
                                                   6
No. 42685 4 II
          - -



CR 4( )( the record also clearly indicates that despite these procedural deficiencies, KLF
   3).
    a But

had actual knowledge that Tompkins was defending Nelson and Nelson Law Firm,PLLC against

the lawsuit:    after filing suit, KLF continued to discuss settlement with Tompkins (an action

rendered unintelligible if KLF believed Tompkins did not represent Nelson) and in a settlement

offer from October 28, Tompkins referenced the case and potential evidentiary issues Meade

would face at trial.


        In the aftermath of Morin, whether a plaintiff is "reasonably harbor[ing]illusions about

whether the opposing party intends to defend" is not dispositive. 160 Wn. d at 762 (Bridge J.,
                                                                        2

concurring in part/issenting in part). Instead, in light of the fact that "litigation is inherently
                  d

formal," party must convey that it intends to defend the suit and perform some act, formal or
       a

informal, acknowledging the jurisdiction of the           court after   litigation   has commenced. Morin,


160 Wn. d at 757.
      2                     Tompkins's unanswered offer of settlement referencing the case and

potential evidentiary issues satisfies this requirement. Accordingly, we hold that Tompkins was
entitled to notice of the default hearing.

        Although the trim --- s stated --reasonfor setting - aside the -orderTome ms s
                           court'               -  -                     -   —

manifested intent to defendis untenable under the Morin decision, we may affirm a trial
                           —

court's correct result on any grounds supported by the record. Nast v. Michels, 107 Wn. d 300,
                                                                                      2


4 We note, moreover, that CR 55( )( that a "court shall not sign an order of default or
                             1)f dictates
enter a judgment" when more than one year has elapsed "after service of summons with no
appearance being made."Here, KLF served Nelson Law Firm, PLLC on July 28, 2010, but did
not   move   for default    judgment    until   August 3, 2011. Accordingly, Nelson Law Firm, PLLC
would have been entitled to notice of the entry of default judgment even if the trial court had not
vacated the notice of default. In addition, even if the trial court had entertained KLF's motion
for default judgment, CR 55( )( the trial court discretion to "determine the amount of
                         2)b gave
damages . . .    or    to   make   an   investigation   of any other matter."        Thus, contrary to KLF's
assertions, moving for a default judgment after obtaining an entry of default did not entitle them
to the nearly $ million in speculative damages they were seeking.
              4
                                                         10
No. 42685 4 II
          - -



308, 730 P. d 54 (1986). Because the record supports a finding that Tompkins substantially
          2


complied with CR 4( )( was therefore entitled to notice, we affirm.
                 3)
                  a and


                                                               z

                                                 K- :
We concur:




5
 Meade also argues that the trial court abused its discretion in finding good cause to set aside the
order of default. Appellate courts consider two factors when determining whether a trial court
abused its discretion in finding good cause to vacate:.1)excusable neglect and ( 2)due
                                                                (
diligence. Seek Sys.,Inc. v. Lincoln MovingGlobal Van Lines, Inc., Wn. App. 266, 271, 818
                                           /                     63
P. d 618 (1991). Having determined that Tompkins was entitled to notice, we do not address
   2
this argument.
                                                 11